Citation Nr: 0325948	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1995 for the award of a 50 percent disability rating for 
cystic acne.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Board issued a decision denying an earlier effective date 
for the 50 percent rating for cystic acne in January 2001.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to VA's 
motion, by Order dated in April 2001, the Court vacated the 
Board decision and remanded the matter to the Board for 
readjudication and consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  

Following receipt of supplemental arguments from the veteran 
and his representative, the Board issued a decision in 
October 2002 in which it continued to deny an earlier 
effective date for the 50 percent disability evaluation for 
cystic acne.  The veteran again appealed the decision to the 
Court.  Pursuant to a joint motion from the parties, in an 
April 2003 Order, the Court vacated the Board decision and 
remanded the matter to the Board.  By letter dated in May 
2003, the Board advised the veteran and his representative 
that they had additional time in which to supplement the 
evidence and argument before the Board.  The May 2003 
response from the veteran has been associated with the claims 
folder.  The case is again ready for consideration by the 
Board.   


REMAND

Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id. 

The discussion in the joint motion to the Court found that 
review of the claims folder failed to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand to the RO is 
required in order to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
allow the applicable period of time for 
response.  If additional evidence is 
received or secured in response to this 
notice, the RO should readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


